                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERALD K. KEEHN,

                      Plaintiff,
                                                                 CIVIL ACTION
       v.                                                         NO. 17-2109


DETECTIVE TROUTMANN, et al.,

                      Defendants.

                                       ORDER

       AND NOW, this 29th day of March, 2019, upon reviewing Defendants’ Motions

to Dismiss, and all supporting and opposing papers, it is hereby ORDERED as follows:

       1. Defendants Chief of Police Howard Holland, Mayor Josh Maxwell, and

            Detective Paul Trautmann’s Motions to Dismiss (Docket No. 13) (Docket No.

            24) are GRANTED with prejudice.

       2. Defendant District Attorney Tom Hogan’s Motion to Dismiss (Docket No. 25)

            is GRANTED with prejudice.

       3. Defendant Crime Victims Advocate Brook Hedderic’s Motion to Dismiss

            (Docket No. 27) is GRANTED with prejudice.

       4. The Clerk of Court is directed to close this case.



                                                    BY THE COURT:


                                                    /s/ Jeffrey L. Schmehl
                                                    Jeffrey L. Schmehl, J.
